Order entered September 9, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00403-CR
                                     No. 05-15-00404-CR
                                     No. 05-15-00405-CR

                         VINCENT DEWAYNE JOHNSON, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                 Trial Court Cause Nos. F13-60209-P, F13-60595-P, F13-60931-P

                                          ORDER
         The Court GRANTS appellant’s motion for extension of time to file appellant’s reply

brief.

         We ORDER appellant to file the reply brief within THIRTY (30) DAYS from the date

of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE